OPINION — AG — ** SCHOOL — ELECTION — MUNICIPAL DISTRICTS ** STATEMENT OF FACTS: AT THE TIME OF ELECTING MEMBERS OF A BOARD OF EDUCATION OF AN INDEPENDENT SCHOOL DISTRICT CONTAINING A CITY OF MORE THAN 5000 INHABITANTS, WHICH CITY DOES NOT HAVE ANY CITY CHARTER. SAID CITY HAS FOUR WARDS AND THERE IS TERRITORY IN THE SCHOOL DISTRICT LYING OUTSIDE THE CITY. . . THE BOARD OF EDUCATION OF SUCH SCHOOL DISTRICT WOULD, UNDER 70 O.S. 4-7 [70-4-7] WOULD HAVE FIVE MEMBERS. THREE(3) OF THESE MEMBERS SHOULD BE ELECTED ON THE FOURTH TUESDAY IN MARCH, 1951; THE TWO(2) MEMBERS SHOULD BE ELECTED ON THE FOURTH TUESDAY IN MARCH, 1953. (ELECTION, SCHOOL BOARD, MEMBERS) CITE: 70 O.S. 4-7 [70-4-7], OPINION NO. FEBRUARY 11, 1950 — HODGE (RICHARD M. HUFF)